Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in the application.
Request for continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/22 has been entered.
 
Response to Arguments

Applicant’s arguments filed on 4/5/22 have been considered but they are not persuasive.
In the Remarks, applicant argues that:
None of the cited references, whether viewed alone or in combination disclose at least the above recited feature of claim 1.

In response to point (1), please see the new citation and explanation provided in the rejection of 
claim 1 below. 

Objection
Claims are objected to for the following typographical errors: claim 6, line 1, “sever” should be “”server”; claims 5 and 12, line 4, “partitioning master” should be “partition master” 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “wherein the partition master manages…” in claims 1 and 15; “obtaining, by the partition master role instance…” in claims 1 and 15; “assigning, by the partition master role instance…” in claims 1 and 15;  “…terminable, using the partition master…” in claims 4 and 18; “…tracks current assignments of partitions assigned, using the partitioning master…” in claims 5 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following claim terms are lacking antecedent basis:
the partition master – claims 1, 8 and 15.
the plurality of partition service leases – claim 3.
the plurality of partition server leases – claims 10 and 17.
the plurality of partition services – claims 10, 17, 19
Claim language in the following claims is not clearly understood:
As per claim 3, line 3, it is unclear whether “a plurality of partition server leases” refers to “the plurality of partition service leases” in line 2 of claim 3. For examination purpose, the plurality of partition service leases are interpreted as a plurality of partition server leases.
As per claim 10, line 3, it is unclear whether “a plurality of partition server leases” refers to “the plurality of partition server leases” in line 2 of claim 10.
As per claim 17, line 3,  it is unclear whether “a plurality of partition server leases” refers to “the plurality of partition server leases” in line 2 of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-12 and 14-19 are rejected under pre-AIA  35 U.S.C.103(a) as being 
unpatentable over McAlister et al, U.S. Patent 8,392,482 (hereinafter McAlister) in view of Zhang et al, U.S. Patent Application Publication 2007/0162462 (hereinafter Zhang).

As per claim 1, McAlister teaches the invention substantially as claimed for a computerized system comprising: 
one or more computer processors (fig. 12; col. 22, lines 16-55); and
computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations (fig. 12; col. 22, lines 16-55) comprising:
accessing an application operation, wherein the partition master is configured to manage the application operation and partitioning operations for the one or more partitions based on partition management information associated with the storage object (col. 21, line 62-col. 22, line 2; col. 5, lines 8-16; col. 9, lines 27-67; col. 12, lines 33-56; col. 14, lines 47-66, e.g., accessing, at the SRDBS, a request/query based on partition management information (e.g., namespace, keys, partition data, etc.); and 
causing execution of the application operation on one or more partition servers in the plurality partition servers, wherein each of the one or more partition servers executes the application operation for a corresponding subset of the set of partitions (col. 12, lines 33-50; col. 16, lines 1-27, e.g., causing execution of the request/query on multiple partitions on multiple partition servers using the partition management information (e.g., namespace, keys, partition data, etc.); each multiple partition server handle part of the partition range).

McAlister does not teach obtaining, by a partition master role instance, a lease for the storage object.  Zhang teaches accessing an application operation defined for a partition master 
role instance serving a set of partitions associated with a storage object,  wherein the partition master manages the application operation and partitioning operations for the one or more 
partitions based on partition management information associated with the storage object ([11][12][69][77][134], e.g., file/object chunks/partitions are created at home/home WFSR; operation of a particular file/object is defined/assigned to a home node/WFSR; Home WFSR manages request of write access among WFSRs);
obtaining, by the partition master role instance, a lease for the storage object ([73][79], e.g., WFSR that repeatedly obtaining ownership lease becomes the home WFSR of the object);  
assigning, by the partition master role instance, the set of partitions to a plurality of 
partition servers, wherein each of the plurality of partition servers is assigned a different subset of the set of partitions ([11][70][134][149], e.g., home WFSR creates/divides object/file into chunks and storing the chunks at the nodes collocated with the WFSRs); and  
causing execution of the application operation on one or more partition servers in the plurality partition servers, wherein each of the one or more partition servers executes the application operation for a corresponding subset of the set of partitions ([77] fig. 11; [79][161], cause execution of the operation such as write operation on the WFSRs).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Zhang’s teaching into McAlister’s system in order to provide enhance access control to McAlister’s system for allow access to partition data based on time duration, thus further improving the security of McAlister’s system.    

As per claim 2, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  McAlister and Zhang further teach wherein the partition management information comprises partition data associated with a partition master lease, wherein the partition master lease provides terminal access rights to the partition data associated with executing the application operation (McAlister, col. 12, lines 5-50; Zhang, [79][82][161], e.g., home WFSR takes ownership lease to the partition file, the lease provide access right to the partition file that support executing the request/query).

As per claim 3, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  Zhang further teach wherein the partition management information comprises partition data associated with the plurality of partition service leases for the plurality of partition servers, wherein a partition server leases provides terminable access rights to an assigned portion of the partition data that support executing the application operation ([13][75][76][77][79][91], e.g., home WFSR provides access/ownership lease among requesting WFSRs to the partition file, the leases provide access right to the partition file that support executing the request/query).

As per claim 4, McAlister and Zhang teach the invention substantially as claimed in claim 3 above.  Zhang further teach wherein the plurality of partition server leases are terminable, using the partition master, based on one or more failure situations (Zhang, [160]-[161], e.g., home WFSR forces the WFSR to yield ownership (i.e., partition server leases are terminable) based on failure situation such as retried or after long delay).

As per claim 5, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  McAlister further teaches wherein the partition management information indicates that the partition master is actively managing the plurality of partition servers, wherein the partition management information tracks current assignments of partitions assigned, using the partitioning master, to the plurality of partition servers, wherein the assigned partitions are associated with performing with application operation (McAlister, col. 10, lines 29-41; col. 11, line 44-col. 12, line 50, e.g., partitioned data in the namespace according to partition keys are placed/assigned to the servers; Zhang, [69][77][79][161]).

As per claim 7, McAlister and Zhang teaches the invention substantially as claimed in claim 1 above.  McAlister further teaches wherein managing both the application operations and the partitioning operations is based on a key-based partitioning framework for managing application operations as application-defined interfaces (col. 9, lines 38-47, e.g., developer created web/command interfaces) and partitioning operations as fixed interfaces (col. 3, line 50-col. 4, line 15; col. 4, line 60-col. 5, line 11; col. 5, lines 54-63; col. 18, lines 31-37, e.g., industry standard interfaces), wherein the key-based partitioning framework decouples management of partitioning operations, a plurality of partitioning managers, and the plurality of partition servers from performance of the application operations (e.g., partitioning functions and executing functions are separate functions, fig. 1; col. 2, lines 34-40; col. 5, lines 5-25; col. 18, lines 31-37; col. 19, lines 40-46), and wherein the key-based partitioning framework supports partitioning management information comprising keys that are values from a namespace divided into partitions corresponding to storage accounts in the distributed computing system (col. 10, lines 29-39; col. 11, lines 54-56; col. 19, liens 1-7, e.g., data in the namespace is divided/partitioned into ranges/keys).

As per claims 8 and 15, they are rejected for the same reason as set forth in claim 1 above.  

As per claims 9 and 16, they are rejected for the same reason as set forth in claim 2 above.  
As per claim 10, McAlister and Zhang teach the invention substantially as claimed in claim 8 above.  Zhang further teach wherein the partition management information comprises partition data associated with the plurality of partition server leases for the plurality of partition services, wherein a partition server leases provides terminable access rights to an assigned portion of the partition data that support executing the application operation ([13][75][76][77][79][91], e.g., home WFSR provides access/ownership lease among requesting WFSRs to the partition file, the leases provide access right to the partition file that support executing the request/query).

As per claims 11 and 18, they are rejected for the same reason as set forth in claim 4 above.  

As per claims 12 and 19, they are rejected for the same reason as set forth in claim 5 above.  

As per claim 14, it is rejected for the same reason as set forth in claim 7 above.  

As per claim 17, it is rejected for the same reason as set forth in claim 10 above.  

Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over McAlister and Zhang in view of Lacapra et al, U.S. Patent Application Publication 2009/0271412 (hereinafter Lacapra).

As per claim 6, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  Although McAlister teaches wherein a partition sever from the plurality of partition servers supports both application operations and partitioning operations, wherein managing the partitioning operations comprises determining that the plurality of partition servers are serving assigned partitions (col. 10, lines 29-41; col. 11, line 44-col. 12, line 50, e.g., determining that placement of each namespace range in the servers), however McAlister does not teach heartbeat messages.  Lacapra teaches determining that the plurality of servers are serving based on communicating heartbeat messages ([344][346]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lacapra’s teaching into McAlister’s and Zhang’s system in order to allow the servers  to be known whether they are reachable in McAlister’s and Zhang’s system, thus enhancing the management of the servers in McAlister’s and Zhang’s distributed system.  

Although Lacapra teaches determining that the plurality of servers are serving based on communicating heartbeat messages ([344][346]), however Lacapra does not specifically teach periodically communicating heartbeat message.  Lacapra teaches communicating heartbeat messages by the servers for the purpose of allowing the servers to be known whether they are reachable.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include periodically communicating heartbeat messages in order to allow the servers in McAlister, Zhang and Lacapra’s system to keep informing that they are reachable and operational over a period of time, thus improving the awareness and management of the servers in McAlister, Zhang and Lacapra’s system.

As per claims 13 and 20, they are rejected for the same reason as set forth in claim 6 above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454